Exhibit 10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LOAN AND FUNDING AGREEMENT
 
This Loan and Funding Agreement (the “Agreement") is made and entered into as of
March 12, 2014, by and between SECUREALERT INC. ("SecureAlert"), GPS GLOBAL
TRACKING AND SURVEILLANCE SYSTEM LTD. (the "Company") and Mr. Eli Sabag (the
"Seller").


RECITALS


A.           The parties hereto are contemplating a Share Purchase Agreement of
even date herewith, by and among SecureAlert, the Seller and the Company (the
“Purchase Agreement"), whereby SecureAlert intends to purchase with effect from
April 1, 2014 all of the equity of the Company (the "Transaction").


B.            SecureAlert has requested that the Company continue its
development and related activities during the period prior to and the period
after the closing of the Transaction, and the Company desires to comply with
SecureAlert’s request.


NOW THEREFORE, the parties agree as follows:


 1.            Obligations of the Company.  Beginning on the date of this
Agreement and continuing  until the End
Date  (defined  below)  unless  earlier  terminated as
specified  below,  the  Company  agrees
to  continue  development  and  enhancement of its current products or other
software, products,  documentation, specifications or development  tools and
environments of the Company  (including all  versions  or  portions  of
any  of  the  foregoing  under  development) and marketing of such products as
reasonably requested by SecureAlert (the "Agreed Obligations").  The parties
agree that there are no third party beneficiaries to this Agreement and no
rights, benefits, privileges or entitlements are accorded to any third party
under this Agreement.

 
2.             Consideration.  As consideration for the Agreed Obligations, with
effect from the closing of the Transaction SecureAlert agrees to make available
to the Company an amount up to $3,000,000 to be used toward the Agreed
Obligations, with the initial installment of the US dollar equivalent of NIS
2,000,000 to be provided as a loan within two (2) business days from the date
hereof in order to enable the Company to meet its outstanding obligations as per
the list of obligations attached as Annex A hereto (not all such outstanding
obligations are Agreed Obligations but they all count against the up to
$3,000,000 of funding to be provided). In addition, SecureAlert shall provide
the Company with an additional loan in the amount of US$188,596 to be provided
to the Company within 2 business days from the date hereof (the "Additional
Loan"), which loan shall not be accounted against the up to $3,000,000 of
funding to be provided.   The Company shall make written requests to SecureAlert
for additional funds beyond the amount to be provided at the Closing as needed
and SecureAlert shall provide such funds to the extent required by the Company
to comply with the Agreed Obligations requested by SecureAlert and to meet the
timetables requested by SecureAlert for meeting such Additional Obligations. The
abovementioned obligation to loan the Company NIS 2,000,000 to repay the
Company's outstanding obligation shall be deemed an obligation towards the
Seller, which may not be terminated or waived without the Seller's written
consent, and any breach of such obligation shall be deemed a breach towards the
Seller.


Loan and Funding Agreement
Page 1 of 2

--------------------------------------------------------------------------------

 
The Additional Loan shall be repaid by the Company by way of set off from
amounts to be received by the Company from SecureAlert in accordance with the
Purchase Agreement.


Until April 1st, 2014, the Company shall not draw any funds from bank and other
financial institutions credit lines.


3.             Term; Termination. This Agreement shall continue in full force
and effect until the earliest to occur of (i) termination of this Agreement by
mutual written consent of SecureAlert and the Company, or (ii) two years from
the closing date of the Purchase Agreement (the "End Date").  In the event the
closing of the Transaction does not take place by April 1, 2014, then the
Company shall repay the NIS 2,000,000 plus the Additional Loan plus interest at
the annual rate of 5% by no later than May 15, 2014.


4.             Governing Law. This Agreement shall be governed in all respects
by the internal laws of the State of Utah.


5.             Interpretation. In the event that any provisions or any
capitalized term used herein shall conflict with the terms or conditions of the
Purchase Agreement, the terms and conditions of the Purchase Agreement shall
govern.


6.             Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement the date first
written above.




SECUREALERT INC.
GPS GLOBAL TRACKING AND SURVEILLANCE LTD.





By: /s/ Guy Dubois                           
By: /s/ Eli Sabag                               

      Guy Dubois, Chairman
      Eli Sabag, CEO





Date: 03/12/2014
Date: 03/12/2014










/s/ Eli Sabag                                    
Mr. ELI SABAG

03/12/2014
 
 
 
 
 
 
Loan and Funding Agreement
Page 2 of 2

--------------------------------------------------------------------------------

 